Title: To James Madison from Peter V. Daniel, 14 July 1814
From: Daniel, Peter V.
To: Madison, James


        
          Sir
          Richmond July 14th. 1814
        
        By the sentence of a Court Martial pronounced some time during the last winter, Mr. Francis H. Hooe, has been stricken from the roll of Officers in Colo. Goodwins Regiment doing duty at Norfolk. By this sentence Mr. Hooe conceives himself much aggrieved, and I have no hesitation in declaring my opinion in perfect concurrence with his. My opinion I am conscious, can have no greater influence on this matter than will that of any other unknown individual: but Mr. Hooe feeling deeply, the stigma fixed upon his fair fame, has applied to me as to a person well acquainted with himself and his very respectable family: in this character, yielding to the solicitude he very properly experiences, and to the deliberate convictions too, of my own mind, I have declared my opinion. Upon an examination of the record of the Court martial, it appears to me, that if the expressions of Mr. H, which have subjected him to his very severe sentence, cannot be wholly ascribed to anger; they cannot surely be attributed to malice or falsehood. I verily think, that the highly culpable deportment of his accuser, was calculated to provoke the strongest suspicions, if not of a character to authorize fully, an infliction on him of the very penalty mr. Hooe has suffered. Of the redress due to this gentleman, I pretend not to Judge, nor to say from what source it is to be derived: of these your better information will enable you correctly to determine. Respectfully
        
          Peter V. Daniel
        
       